Citation Nr: 1227559	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In a June 2009 decision, the Board denied the claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed the denial of those issues to the United States Court of Appeals for Veterans Claims.  Based on a March 2010 Joint Motion for Remand, in March 2010 the Court remanded the June 2009 Board decision for development in compliance with the March 2010 Joint Motion.  The claims were then remanded by the Board in August 2010 and December 2010 for additional development.  In May 2011, the Board again denied the claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  Based on a January 2012 Joint Motion for Remand, in January 2012 the Court remanded the May 2011 Board decision for development in compliance with the January 2012 Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.


REMAND

In January 2012, the United States Court of Appeals for Veterans Claims remanded the claim on appeal for development in compliance with the January 2012 Joint Motion.  The January 2012 Joint Motion found that VA had failed to fulfill the heightened duty to assist which is required for claimants whose records had been lost.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Specifically, the Joint Motion stated that VA did not adequately notify the Veteran that he had failed to properly complete a VA Form 21-4142 which he had submitted in December 2010.  Therefore, the Board finds that further efforts are required to ensure that VA fulfills the duty to assist the Veteran.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hearing loss or tinnitus.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured, to specifically include employment audiological examinations conducted by AT&T between 1956 and 1988.  If the Veteran submits a VA Form 21-4142 without all information necessary to request the records, the Veteran must be notified of the deficiency and given an opportunity to rectify it.  He should be specifically informed that a previous Form 21-4142 did not provide name, address, and treatment dates for the provider, as needed to obtain records.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the records cannot be obtained, the Veteran and his representative must be notified of the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

